—Orders of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about September 15, 1997, which, upon a fact-finding determination of abandonment, terminated respondent father’s parental rights and placed the children with petitioner agency and the Commissioner of Social Services for purposes of adoption, unanimously affirmed, without costs.
*262Clear and convincing proof adduced at the fact-finding hearing established that respondent had abandoned his children within the meaning of Social Services Law § 384-b (4) (b). Although respondent was incarcerated during the statutorily relevant six-month period, that circumstance does not excuse his failure to communicate with petitioner agency or, indeed, with his children (see, Matter of New York Foundling Hosp. v Consuela G., 221 AD2d 343, lv dismissed 88 NY2d 998). Respondent’s contention that his belief in the ability of the children’s mother to care for them released him from his own parental responsibility to maintain contact with his children is without merit. Contact with the children by other family members may not be imputed to respondent to avoid a finding of abandonment against him (see, Matter of Thomas G., 165 AD2d 729). Concur — Ellerin, P. J., Nardelli, Lerner, Andrias and Friedman, JJ.